DETAILED ACTION
This communication is responsive to the Amendment filed June 10, 2022.  Claims 1 and 15-33 are currently pending.
The objection to the drawing set forth in the Office Action dated January 10, 2022 is WITHDRAWN due to Applicant’s responsive amendment.
The June 10 amendment to the Specification is ACKNOWLEDGED.
The objection to and rejections of claim 1 set forth in the January 10 Office Action are WITHDRAWN due to Applicant’s responsive amendments.  Regarding the rejection of claim 1 under 35 USC 103, Applicant’s amendment incorporating subject matter not previously addressed in the analysis of claim 1 supports withdrawing the rejection.
Claim 1 is newly REJECTED for the reasons set forth below.  New claims 15-17 and 19-33 are also REJECTED for the reasons set forth below.
Claim 18 is OBJECTED TO as depending from a rejected claim, but otherwise contains allowable subject matter.
These rejections are necessitated by amendment.  Therefore, this action is final.

Claim Objections
Claims 1, 32, and 33 objected to because of the following informalities:  
Regarding claim 1, the preamble should read, “A cyanoacrylic adhesive composition …” (not “compositions”).  
Regarding claims 32 and 33, the preambles should be consistent with the preamble of claim 1, from which both claims depend.  That is, the preambles should read, “The composition of claim 1, …”.  Appropriate correction is required.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 26 and 31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 26, it is not clear what “trifluoroboric” acid is.  It appears that Applicant intends either trifluoroboron (which is a common cyanoacrylate polymerization inhibitor) or tetrafluoroboric acid.  The examiner invites Applicant to clarify.

Regarding claim 31, the phrases "such as" and “for example” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  (See MPEP § 2173.05(d).)

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 15-17, 19-25, and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) in view of Krall et al. (US 2002/0098150).
For convenience, the examiner will continue to refer to the US version of Yamaga (US 2020/0152350).
Regarding claims 1,15-17, 19-21, and 29-31, Yamaga teaches an adhesive composition comprising 2-octyl-2-cyanoacrylate, ethyl-2-cyano acrylate, KAYARAD HX-620 (a methacrylate that contains two methacryloyloxy groups, and di-t-butyl-hydroperoxide.  (para. [0004]; Ex. 7, Tables 1 and 2, paras. [0033], [0053].)  The initiator in Example 7 (di-t-butyl-hydroperoxide) is present in the amount of 1 wt.% (see para. [0053]), which is within the claimed range.
The difference between Example 7 of Yamaga and the present claims is that, while Yamaga generally teaches that polymerization inhibitors such as hydroquinone may be added to the composition to improve storage stability (see para. [0043]), Yamaga does not teach the relative amount of inhibitor present in the composition.  However, Krall teaches a cyanoacrylate adhesive comprising a hydroquinone inhibitor that is present in the amount of 50 to 150 ppm, relative to the amount of cyanoacrylate present.  (para. [0056].)  This range (0.005 to 0.015 wt.%) is within the claimed range.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the amount disclosed by Krall to adequately control the generation of free radicals (see Krall, para. [0055]), thereby extending the composition’s storage life.
Regarding claim 19 specifically, neither Yamaga nor Krall disclose that the radical initiator and inhibitor are present such that they are “suitable for polymerizing said allyl, acrylic or methacrylic functional groups at temperatures ranging from 120 to 150°C.”  However, when the structure or composition recited in the relied-upon prior art is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.  (MPEP 2112.01(I).)  In this instance, Yamaga in view of Krall teaches the claimed composition, including the claimed inhibitor and initiator.  The composition of the prior art is substantially identical to that of the present claims, and should therefore possess the same properties and behave substantially identically.  That is, the composition of Yamaga in view of Krall should also be “suitable for polymerizing said allyl, acrylic or methacrylic functional groups at temperatures ranging from 120 to 150°C,” even though this property is not disclosed.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Regarding claim 22, the initiator of Yamaga has a MW of 540 g/mol when (m+n)=2 (see para. [0033]), which yields a molar amount of 0.0019 mol (using 1 wt.% of Example 7).  Further, as discussed above, Krall teaches an amount of hydroquinone inhibitor of 0.005 to 0.015 wt.%, which yields a molar amount of 0.000045 to 0.00014 mol.  Thus, the molar ratio of initiator to inhibitor is 13.6 to 42.2, which overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Yamaga in view of Krall.
Regarding claims 23 and 24, as noted above, Yamaga in view of Krall discloses that the molar ratio of initiator to hydroquinone inhibitor is 13.6 to 42.2, which is outside the claimed ranges.  However, Krall further discloses that the inhibitor may be phosphoric acid, present in the amount of 125 to 375 ppm (see para. [0056]), which yields a molar ratio of 4.75 to 19, which overlaps the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  (In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range taught by Yamaga in view of Krall.  Further, it would have been obvious to one of ordinary skill to have selected phosphoric acid as an inhibitor with the predictable result of forming a useful composition because Krall identifies both hydroquinone and phosphoric acid as inhibitors.  (See MPEP 2143(I)(B).)

Regarding claims 25, 27, and 28, Yamaga teaches that the composition may include stabilizers and anionic accelerators, such as crown ethers or calixarenes.  (para. [0043].)

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) in view of Krall et al. (US 2002/0098150) as applied to claim 1 above, and further in view of Attarwala et al. (WO 2020/167713).
Regarding claim 26, Yamaga in view of Krall teaches all of the limitations of claim 1.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between Yamaga, as modified by Krall, and claim 26 is that neither Yamaga nor Krall discloses the recited stabilizing agents.  However, these agents are known in the art.  For example, Attarwala teaches a cyanoacrylate composition comprising BF3 as a stabilizing agent.  (Abstract; paras. [0025], [0040].)  It would have been obvious to one of ordinary skill in the art to select BF3 as a stabilizing agent in a cyanoacrylate composition with the predictable result of forming a useful composition because BF3 is a known stabilizing agent.  (See MPEP 2143(I)(A).)
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) in view of Krall et al. (US 2002/0098150) as applied to claim 1 above, and further in view of Misiak et al. (US 6,547,917).
Regarding claim 32, Yamaga in view of Krall teaches all of the limitations of claim 1.  (See paragraph 16 above, which is incorporated by reference herein.)
The difference between Yamaga and claim 32 is that Yamaga does not teach the presence of flexibilizing elastomers in the cyanoacrylate composition.  However, the use of elastomers in cyanoacrylate adhesives is known in the art.  For example, Misiak teaches using elastomers in cyanoacrylate adhesives as reinforcing agents.  (col. 4, lines 31-35.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated elastomers into the cyanoacrylate adhesive composition to Yamaga to strengthen the adhesive.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Yamaga et al. (WO 2018/216737) in view of Krall et al. (US 2002/0098150) as applied to claim 1 above, and further in view of O’Sullivan et al. (US 3,832,334).
Regarding claim 33, Yamaga teaches all of the limitations of claim 1.  (See paragraph 16 above, which is incorporated by reference herein.)  Yamaga also teaches the use of thickeners (rheological modifiers) in the adhesive composition.  (para. [0043].)
The difference between Yamaga and claim 1 is that Yamaga does not teach the presence of high temperature resistance preservatives in the cyanoacrylate composition.  However, the use of compounds to increase thermal resistance in cyanoacrylate adhesives is known in the art.  For example, O’Sullivan teaches adding maleic anhydride to a cyanoacrylate composition to improve thermal resistance of the adhesive.  (col. 2, lines 3-30.)  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a high temperature resistance preservative like maleic anhydride into the cyanoacrylate adhesive composition of Yamaga to ensure that the adhesive’s integrity is maintained at higher temperatures.
Response to Arguments
To the extent Applicant's arguments were not addressed above, they have been fully considered but they are not persuasive.  Applicant essentially argues that because the relied-upon prior art references do not disclose that the composition is “suitable for polymerizing said allyl, acrylic or methacrylic functional groups at temperatures ranging from 120 to 150°C,” the present claims are patentable.  However, as discussed above regarding claim 19, when the structure or composition recited in the relied-upon prior art is substantially identical to that of the claims, the claimed properties or functions are presumed to be inherent.  (MPEP 2112.01(I).)  In this instance, Yamaga in view of Krall teaches the claimed composition, including the claimed inhibitor and initiator.  The composition of the prior art is substantially identical to that of the present claims, and should therefore possess the same properties and behave substantially identically.  That is, the composition of Yamaga in view of Krall should also be “suitable for polymerizing said allyl, acrylic or methacrylic functional groups at temperatures ranging from 120 to 150°C,” even though this property is not disclosed.  Because the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicant to show otherwise.  (See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).)

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 18 contains allowable subject matter in view of the closest prior art references, Yamaga in view of Krall (discussed above).  As noted above, Yamaga, as modified by Krall, teaches the presence of an inhibitor in the range of 0.005 to 0.015 wt%.  Krall further teaches other inhibitors (e.g., phosphoric acid), but the amounts present are roughly similar to those of the hydroquinone inhibitor discussed above.  The amount of inhibitor disclosed by Krall is at least 10 times lower than that of claim 18, and there is no teaching or suggestion that the inhibitor may be present in such a high amount.  Simply put, one of ordinary skill would not look to the teachings of Yamaga and Krall and conclude that the inhibitor should be present in such a high amount.  For this reason, claim 18 contains allowable subject matter. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE S BRANCH whose telephone number is (571)270-3539. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE S. BRANCH
Primary Examiner
Art Unit 1763



/CATHERINE S BRANCH/Primary Examiner, Art Unit 1763